DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits. Claims 16-31 are currently pending.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 16-18, 22, 23, and 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Der Meijden et al. (US 20050150728 A).
Regarding claim 16, Van Der Meijden et al. disclose:
An elevator system comprising: 
	an elevator shaft (shaft 1, figure 3); and 
	a protective roof (supporting platform 7, figure 3) arranged inside the elevator shaft, wherein 			the protective roof has a central roof structure (roof base A, image 1, below) and a 			peripheral flank structure, wherein the flank structure has flank walls (flanks B, image 1, 			below) fixed to the central roof structure (flanks B are fixed to roof base A, image 1) and 		the flank walls project outwardly from the central roof structure at a predetermined 			angle with respect to a horizontal line (flanks B project from roof base A at an angle with 		respect to a horizontal line that would pass through roof base A).  

    PNG
    media_image1.png
    129
    288
    media_image1.png
    Greyscale

Image 1: Section of figure 1, US 20050150728 A1, annotated by examiner
	Regarding claim 17, Van Der Meijden et al. further disclose: 
wherein lower end regions of the flank walls are fixed to the central roof structure (lower ends of flanks B are fixed to roof base A, image 1).  
	Regarding claim 18, Van Der Meijden et al. further disclose:
wherein the predetermined angle is between 20 degrees and 70 degrees to the horizontal line (flanks B are at an angle between 30 degrees and 60 degrees to the horizontal line that would pass through roof base A, as measured by the examiner).  
	Regarding claim 22, Van Der Meijden et al. further disclose:

	Regarding claim 23, Van Der Meijden et al. further disclose:
wherein the flank walls are fixed to the central roof structure (roof base A, image 1) in a position and orientation wherein cantilevered edge regions of the flank walls (top ends of flanks B, image 1), which are arranged opposite end regions of the flank walls that are fixed to the central roof structure (top ends of flanks B are opposite bottom ends that are fixed to roof base B), rest against side walls of the elevator shaft (top ends of flanks B are shown in contact with shaft 1, image 1).  
	Regarding claim 29, Van Der Meijden et al. further disclose:
an elevator car (elevator car 3, figure 2); 
a lifting platform (base floor of machine room 4, figure 2); 
a supporting means (elevator ropes 13, figure 4); 
wherein the elevator car is held by the supporting means and is displaceable within the elevator shaft by 	the supporting means (“The elevator ropes 13 are passed from the traction sheave of the machine 5 around the deflecting pulley 14 in the car frame to their fixing point,” paragraph [0039] ll. 2-5); 
wherein the supporting means is held on the lifting platform (elevator ropes 13 are held on the base floor of machine room 4, figure 4); and 
wherein the protective roof (supporting platform 7, figure 4) is arranged above components of the lifting platform that are to be protected (supporting platform 7 is shown at the top of shaft 1, above all other components, figure 4).  
claim 30, Van Der Meijden et al. further disclose:
wherein one of the components is a drive machine (hoisting machine 5, figure 4) arranged on the lifting platform (base floor of machine room 4, figure 4) for driving the supporting means (elevator ropes 13, figure 4).  
	Regarding claim 31, Van Der Meijden et al. further disclose:
wherein the lifting platform (base floor of machine room 4 , figure 1) is adapted to be temporarily fixed at various selected positions within the elevator shaft (base floor of machine room 4 is shown fixed at the second level of shaft 1 in figure 1 and fixed at the third level of shaft 1 in figure 2).
	Claims 16, 19, and 24-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wurth et al. (US 8141683 B1).
	Regarding claim 16, Wurth et al. disclose:
An elevator system comprising: 
	an elevator shaft (elevator hoistway, abstract); and 
	a protective roof (expandable platform 10, figure 1) arranged inside the elevator shaft, wherein 			the protective roof has a central roof structure (extension members 44a-h, figure 4) and 			a peripheral flank structure (side members 42a-d and corner members 40a-d, figure 4), 			wherein the flank structure has flank walls (side members 42b and 42d, figure 4) fixed to 		the central roof structure (side members 42b and 42 d are fixed to extension members 			44a-h, figure 4) and the flank walls project outwardly from the central roof structure at 			a predetermined angle with respect to a horizontal line (side members 42b and 42d 			project outwardly from extension members 44a-h at an angle with respect to a 				horizontal line that passes through extension members 44a-h, figure 4).  
	Regarding claim 19, Wurth et al. further disclose:

	Regarding claim 24, Wurth et al. further disclose:
wherein the flank structure includes corner structures (corner members 40a-d, 40a shown in detail, 40a-d are all the same, figure 7) each having two corner flank walls (first side 70a and second side 70b, figure 7) that are at an angle to one another and are fixed to one another along a common edge and are each arranged inclined with respect to the horizontal line (figure 7 shows sides 70a and 70b at an angle to one another and fixed along a common edge and inclined with respect to the horizontal line that passes through extension members 44a-h).  
	Regarding claim 25, Wurth et al. further disclose:
wherein the corner structures (corner members 40a-d, figure 4) are fixed to the central roof structure (extension members 44a-h, figure 4) by a corner fixing structure (aligned slots 80a and 80b in corner members 40a-d, apertures 58 in side members 42a-d, and connecting hardware, col. 6 ll. 23-32), wherein the corner fixing structure allows the corner structures to be fixed detachably and at positions at various selected distances from an associated corner of the central roof structure (“the depth and width of the expandable platform 10 are reset by sliding the corner members 40a-d relative to the side members 42a-d until the desired depths and widths are achieved.” Col. 7, ll. 9-13, since the side members 42b and 42d are fixedly attached to the extension members 44a-h, sliding the corner members relative to the side members alters the position and distance of the corner members relative to the extension members).  
claim 26, Wurth et al. further disclose:
wherein the corner fixing structure (aligned slots 80a and 80b in corner members 40a-d, apertures 58 in side members 42a-d, and connecting hardware, col. 6 ll. 23-32) includes a reversibly releasable and attachable tongue (connecting hardware, col. 6, ll. 31-32) and groove (aligned slots 80a and 80b, figure 7) joint that holds the corner structure in only one or two spatial directions when released and holds the corner structure in three spatial directions when attached (when attached or tightened the connecting hardware holds the corner members 40a-d in position without movement relative to extension members 44a-h, when released or loosened the connecting hardware allows the corner members to move in two spatial directions relative to extension members 44a-h).  
	Regarding claim 27, Wurth et al. further disclose:
wherein the flank walls (side members 42b and 42d, figure 4) have a wall thickness of at least 3 mm (“side members 42a-42d, and extension members 44a-44h have a wall thickness in a range of from about 0.25 inches to about 0.375 inches,” col. 5, ll. 62-64, which correlates to approximately 6.35 mm to 9.5 mm as calculated by the examiner).  
	Regarding claim 28, Wurth et al. further disclose:
wherein the flank walls (side members 42b and 42d, figure 4) are formed of a metal material or of a composite material provided with a metal layer (“side members 42a-42d, and extension members 44a-44h can be made from a lightweight material, such as for example aluminum.” Col. 5, ll. 48-50).  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

	Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Meijden et al. (US 20050150728 A) in view of Boozer (US 5743063 A).

	Regarding claim 20, Van Der Meijden et al. teach:
The elevator system according to claim 16.
	Van Der Meijden et al. do not teach:
wherein the flank walls are each fixed to the roof structure by a fixing structure, wherein the fixing structure allows each of the flank walls to be fixed detachably and at various positions at selected distances from an associated edge of the central roof structure.  
	However, Boozer teaches:
wherein the flank walls (frame member 89, figure 8c) are each fixed to the roof structure (roofing panel 88, figure 8c) by a fixing structure (slot 89s and fastener 85, figure 8c), wherein the fixing structure allows each of the flank walls to be fixed detachably and at various positions at selected distances (fastener 85 is a “sheet metal screw or bolt” col. 8, ll. 50-51, which are detachable type fasteners, and slot 89s allows the frame member 89 to be positioned at various distances from the edge of the roofing panel 88) from an associated edge of the central roof structure (roofing panel 88, figure 8c).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the fastening method of Boozer with the elevator system of Van Der Meijden et al. to allow adjustment of the flank members. The supporting platform (protective roof) taught by Van Der Meijden is designed to move vertically through the elevator shaft. Because the flank members abut to the walls of the elevator shaft it would be preferable to be able to adjust the flank members as needed when repositioning the supporting platform.
	Regarding claim 21, Boozer further teaches:
.  
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peacock et al. (US 20090223751 A1) is cited to show a method for installing an elevator including use of a protective cover (roof). CN 202227711 U and CN 203428702 U each show a protective elevator roof. Stillages (US 3977333 A) shows a fastening system allowing sheets to be movable in relation to each other. Terando (US 2739776 A) also has a similar fastening system allowing a pallet to be adjustable and expandable.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        


/M.M.L./Examiner, Art Unit 3654